Citation Nr: 0506438	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  00-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board remanded the issues in June 2003 for 
additional development.  The case now returns to the Board 
for appellate review. 


FINDINGS OF FACT

1.  The veteran's current left shoulder disability is not 
etiologically related to his in-service treatment of a sore 
back and pulled tendon or otherwise related to a disease or 
injury that had its onset in service, and, arthritis was not 
manifested within one year of service discharge. 

2.  The veteran's current cervical spine disability is not 
etiologically related to his in-service treatment of a sore 
back and pulled tendon or otherwise related to a disease or 
injury that had its onset in service, and, arthritis was not 
manifested within one year of service discharge. 


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by the veteran's active duty military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  A cervical spine disability was not incurred in or 
aggravated by the veteran's active duty military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from July 1952 to June 1954 
in the United States Army.

The veteran's service medical records reveal that in January 
1954, the veteran was seen with complaints of a sore back and 
a pulled tendon.  It was noted that there was tension over 
the paraspinal muscles.  Two days later the veteran was 
approved for light duty and it was noted that his back seemed 
improved at such time.  The veteran's June 1954 examination 
revealed that, upon clinical evaluation, the veteran's upper 
extremities, his spine, and other musculoskeletal systems 
were normal.  Such also failed to document any complaints 
referable to the veteran's left shoulder or cervical spine.  

On a July 1956 Army Reserve Qualification and Availability 
Questionnaire the veteran indicated that his physical defects 
included the frequent dislocation of his left shoulder.  

A VA treatment record dated in January 1992 reflects that the 
veteran reported a history of a left shoulder injury during 
his military service in the 1950's.  It was noted that he 
torn his left shoulder while lifting an engine.  He had 
decreased range of motion and constant pain radiating to the 
neck.  A January 1993 record reveals complaints of pain in 
the left shoulder and neck for many years, progressively 
getting worse.  It was noted that the veteran was injured 
overseas.  A January 1993 X-ray revealed probable rotator 
cuff injury.  A March 1993 assessment included status-post 
rotator cuff injury in service.  In April 1993 it was noted 
that the veteran was to see a physician regarding his left 
rotator cuff injury.  An orthopedic consultation note, also 
dated in April 1993, reflects that the veteran reported 
injuring his left shoulder 40 years ago and stated that the 
muscles were torn, but there was no dislocation.  He 
indicated that he had constant pain and, for the prior five 
years, noted a sensation of crawling in his left shoulder.  
Objectively, the veteran stood with his right iliac crest 
lower than the left.  It was noted that in 1966 the veteran 
had a laminectomy and fusion of the low back.  The left 
shoulder was higher than the right and there was moderate 
bilateral muscle girdle atrophy.  Left arm motion was 
limited.  There was tenderness elicited over the C5-C6 
vertebrae.  Rotation of the head to the left was painful and 
limited.  X-rays suggest possible rotator cuff tear of the 
left shoulder.  A record dated in June 1993 reflects 
complaints of pain in the neck and left shoulder off and on 
for the prior 40 years.  It was noted that the veteran had 
limitation of motion of the neck and left shoulder.  X-rays 
of the cervical spine taken in June 1993 reveal degenerative 
disc changes at C5-C6 and C6-C7, generalized osteopenia, 
facet joint arthropathy, and mild nerve impingement at C5-C6 
neuroforamina bilaterally.  A magnetic resonance imaging 
(MRI) test of the left shoulder revealed findings consistent 
with a chronic degenerative complete tear of the rotator 
cuff.  An August 1995 record reflects a history of a torn 
rotator cuff of the left shoulder in 1984 and a separation of 
the left scapula from the chest.  

A letter from Dr. M., dated in April 2000, reflects that the 
veteran had been a patient of Dr. M. for the prior 10 years.  
The veteran informed Dr. M. that some of his musculoskeletal 
complaints include a chronic pain in his upper back, on the 
left side.  The veteran complained of scapular protraction, 
or weaning of his scapula when he presses his arms forward.  
Dr. M. stated that the veteran indicated that while he was in 
the Army, he suffered an injury to his upper shoulder, which 
included an impaction of his upper shoulder and a rather 
violent contusion to his shoulder, both on the upper 
posterior aspects, unilaterally.  Since his injury, the 
veteran has suffered scapular protractions, which refers to 
the anterior movement of the scapula on the thorax, 
especially in the last few degrees of reaching.  On physical 
examination, Dr. M. indicated that when the veteran presses 
both hands against a wall, or attempts a push-up, he 
demonstrates classic weaning of his scapula, in which it is 
deviated outwards and upwards, thus making a complete 
shoulder movement impossible.  According to Dr. M., the 
veteran definitely harbors weakness of the serratus anterior 
muscles.  Dr. M. stated that this was due to an injury of the 
long thoracic nerve, from the C5-C6 and C7 roots.  Dr. M. 
indicated that it was a common injury seen in recruits after 
doing push-ups or after having engaged in basic training and 
that it was quite likely that the veteran's current condition 
is linked to the trauma that he suffered in the service.  Dr. 
M. stated that the reason for such opinion was that it is a 
classic military recruit injury, something which is seen on a 
regular basis in boot camp.  It is seen as a permanent injury 
less frequently because young men generally tend to heal 
nicely, but the veteran did not and over the years, he still 
has an easily demonstrable injury.

An August 2000 MRI of the left shoulder, requested by Dr. M., 
revealed an impression of severe hypertrophic degenerative 
change at the acromioclavicular joint with complete tears of 
the supraspinatus and infraspinatus tendons with marked 
atrophy of the muscles and there was also a bone-on-bone 
appearance in the humeral head superiorly with erosion of the 
under surface of the acromion.  The MRI also reflected that 
the neurovascular bundles appeared normal and there was no 
evidence of long thoracic nerve injury.  An August 2000 MRI 
of the veteran's cervical spine revealed an impression of 
technically challenging exam with significant cervical 
thoracic rotoscoliosis as well as some patient-related motion 
present.  Discogenic, degenerative, and hypertrophic changes 
from the C3-C4, C5-C6, and, to a lesser extent, C6-C7 levels 
contributing to both central canal narrowing and some 
foraminal narrowing.  There was concern for the possibility 
of focal altered signal intensity in the right side of the 
cervical cord at the C3-C4 level, although that could 
represent volume averaging as it is only identified on the 
sagittal IR sequence and not clearly appreciated on the axial 
images.  There may be a small central disc protrusion at the 
C5-C6 level superimposed on the discogenic and degenerative 
changes at this level.  

At the veteran's November 2001 Decision Review Officer (DRO) 
hearing, where he and his wife testified, he stated that when 
he lifted an engine head while in the Army, he tore his left 
scapula loose from the rib cage.  The veteran indicated that 
the tear began by his neck, in the upper part of his back.  
He testified that such area currently had pain and a crawling 
sensation between the shoulder blade and the rib cage.  He 
also indicated that he did not have strength in his left arm 
and that he had a weak grip.  The veteran stated that he did 
not receive medical treatment for his scapula injury between 
1960 and 1990 because the physicians had said that it would 
not do any good.  

A December 2003 VA examination revealed the veteran's self-
reported history of picking up a cylinder head while working 
in the motor pool in service in 1954.  The veteran, as noted 
by the examiner, was quite adamant that the pain was never in 
his shoulder, but was in the scapular area.  The examiner 
specifically noted the veteran's January 1954 in-service 
treatment for a sore back and pulled tendons as well as the 
above-described post-service evidence.  The veteran stated 
that he could not sleep for long on his left shoulder at 
night.  He is not on any medication for his shoulder or 
spine.  The veteran also complained of posterior neck pain 
and that he cannot turn his head to the left. 

Physical examination of the veteran's neck revealed no 
palpable spasm and no specific tenderness.  There was a 
marked loss of motion.  The neck flexed 15 degrees, extended 
15 degrees, laterally bended zero degrees in each direction, 
and rotated 30 degrees to the right and zero degrees to the 
left.  There was significant weakness in the neck, but there 
was no specific pain to resistance.  There were no neurologic 
abnormalities in the upper extremities.  There was marked 
lack of endurance and no lack of coordination noted.  

Examination of the veteran's left shoulder reflected no 
winging of the scapula to indicate any long thoracic nerve 
abnormality.  The left shoulder abducted from zero degrees to 
60 degrees and flexed from zero degrees to 80 degrees with 45 
degrees of internal rotation and no external rotation 
possible.  There was moderate pain throughout all attempted 
motions and there was significant weakness on any resistance.  
There was marked lack of endurance and no lack of 
coordination noted.  

Physical examination of the thoracic spine revealed no 
motion.  There was no rotation possible.  There was diffuse 
tenderness to the left from T1 to T6 with a prominence of the 
ribs in that area.  An X-ray taken at the time of the 
examination showed moderately severe loss of the disc space 
and anterior spurs throughout the thoracic spine with a mild 
scoliosis in the upper area from T1 to T6.  There was marked 
lack of endurance and no lack of coordination noted.  

The examiner stated that the final diagnosis was a complaint 
of pain involving the left scapular relating to a specific 
injury while on active duty in 1954.  Over the years, the 
veteran had a very active job.  Currently, the veteran's 
diagnosis I of pain in the left scapular are, which is 
directly related to the significant diagnosis of ankylosing 
spondylitis of the thoracic spine with no motion in the are 
of all of his complaints.  The examiner opined that more 
likely than not, the current condition of the veteran's 
thoracic spine has a direct relationship to the injury 
sustained while he was no active duty in 1954 with 
significant aggravation over the years due to his active job.  
Such restricts the veteran's bending and turning.  The 
examiner also diagnosed complaint of neck pain relating to 
significant degenerative disc disease and marked restriction 
of motion in the cervical spine.  The examiner opined that, 
more likely than not, there is no direct relationship between 
the veteran's condition of his cervical spine and his period 
of military service.  Finally, the examiner diagnosed 
complaint of pain in the veteran's left shoulder with severe 
arthritis secondary to a torn rotator cuff.  The examiner 
opined that, more likely than not, there is no direct 
relationship between the veteran's shoulder condition and his 
period of military service.  Additionally, the examiner 
stated that the veteran's upper thoracic spine condition 
would cause the veteran to be totally and permanently unfit 
for any gainful occupation. 

As a result of the December 2003 VA examination, service 
connection was granted in a June 2004 DRO decision for 
ankylosing spondylitis of the thoracic spine, evaluated as 20 
percent disabling, effective September 30, 1999.

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original application to reopen his claim of entitlement for 
service connection in September 1999 and the RO's initial 
unfavorable decision was issued in January 2000, prior to the 
enactment of the VCAA.  In Pelegrini II, the Court clarified 
that where notice was not mandated at the time of the initial 
RO decision it was not error to provide remedial notice after 
such initial decision.  See id. at 120-123.  The Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini II at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, the Board reopened the veteran's 
service connection claims in a December 2002 such that any 
deficit regarding the duties to notify and assist as mandated 
by the VCAA pertinent to the veteran's new and material 
claims are non-prejudicial.  Regarding the merits of the 
veteran's service connection claims, after VCAA notice was 
provided in June 2003 and July 2004, the veteran's claims 
were readjudicated and a supplemental statements of the case 
was provided to the veteran in May 2004 and October 2004, such 
that he had the opportunity to respond to the RO's remedial 
VCAA notice prior to the appeal reaching the Board.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in June 2003 
and July 2004 informed him that to establish entitlement to 
service connection, the evidence must show a current 
disability and a medical nexus between such and the veteran's 
military service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The June 2003 and July 2004 letters 
informed the veteran that VA was responsible for obtaining 
relevant records held by any Federal agency, to include 
service records, VA Medical Center/Hospital records, and 
records from other Federal agencies, such as the Social 
Security Administration.  The letters also indicated that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, to include records from state or 
local governments, private medical care providers, current 
and former employers, and other non-Federal governmental 
sources. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The June 2003 and July 2004 letters advised the 
veteran that he was responsible for providing enough 
information so that VA can identify and request relevant 
records.  Furthermore, the veteran was informed that he was 
responsible for ensuring that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The June 2003 letter requested that the 
veteran provide the RO with any evidence in his possession 
that pertains to his claim, which has not been previously 
submitted.  The July 2004 letter informed the veteran that if 
there is any other evidence or information the he thinks will 
support his claim, he should inform the RO.  The letter also 
advised the veteran that if he had any evidence in his 
possession that pertains to his claim, he should send it to 
the RO.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The veteran has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran has also been afforded a VA examination for the 
purpose of adjudicating his service connection claims.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Analysis

The veteran contends that while in the Army in 1954, he 
lifted an engine head and tore his left scapula loose from 
the rib cage thus injuring his left shoulder and cervical 
spine.  He states that he has had pain in his left shoulder 
and neck since the injury.  Therefore, the veteran claims 
that service connection for such disabilities is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Although the veteran has current diagnoses of degenerative 
disc disease of the cervical spine and severe arthritis of 
the left shoulder, he is not entitled to presumptive service 
connection because there is no evidence that his arthritis 
manifested to a degree of 10 percent within one year of his 
discharge from his first period of active duty military 
service.  Specifically, the veteran was discharged from 
active duty in June 1954 and the earliest medical evidence of 
record indicating a diagnosis of arthritis for both his neck 
and shoulder was dated in June 1993.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

The evidence does not demonstrate chronicity of a left 
shoulder disability or cervical spine disability while the 
veteran was in service or continuity of either left shoulder 
or cervical spine symptomatology after discharge from active 
duty.  The Board observes that the veteran was treated for a 
sore back and pulled tendon while in-service; however, his 
separation examination was negative for any left shoulder or 
cervical spine abnormalities.  Post-service records reflect 
treatment for left shoulder and cervical spine disabilities, 
beginning in 1992.  The veteran testified at his November 
2001 DRO hearing that he did not receive medical treatment 
for his claimed disabilities between 1960 and 1990.  As the 
veteran was discharged in June 1954 and the medical evidence 
of record indicates the veteran began consistently seeking 
treatment for his claimed disabilities in 1992, he is not 
entitled to service connection under 38 C.F.R. § 3.303(b).

While the veteran has current diagnoses of left shoulder and 
cervical spine disabilities, the record contains no competent 
medical opinion that such disabilities are related to a 
disease or injury during service, or otherwise had their 
onset during service.  The Board acknowledges that Dr. M. 
stated that the veteran's disability, to include weaning of 
the scapula and weakness of the serratus anterior muscles, 
was due to an injury of the long thoracic nerve, from the C5-
C6 and C7 roots, and that it was likely that the veteran's 
current condition is linked to the trauma he suffered in the 
military.  The Board notes that the veteran was granted 
service connection for ankylosing spondylitis of the thoracic 
spine in a June 2004 DRO decision.  Moreover, Dr. M.'s 
opinion was based on the veteran's self-reported history 
rather than on a review of his service medical records.  The 
Board is not bound to accept medical opinions based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.  

As such, the only evidence suggesting a nexus between active 
duty service and current left shoulder or cervical spine 
disability is limited to the veteran's own statements, to 
include as noted in history by a medical professional.  The 
veteran, as a layperson, is not qualified to render an 
opinion concerning medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the record contains no competent medical opinion that the 
veteran has a current disability of the left shoulder or 
cervical spine that is related to a disease or injury 
incurred during his military service.  Absent competent 
evidence of a causal nexus between a current disability of 
the left shoulder or cervical spine and service, the veteran 
is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a left shoulder disability and a 
cervical spine disability.  As such, that doctrine is not 
applicable in the instant appeal and his claims must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a cervical spine disability is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


